NO. 07-09-0115-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               NOVEMBER 25, 2009
                         ______________________________

                       JAMES WARREN BRIGHT, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 16,336; HONORABLE KELLY G. MOORE, JUDGE
                         _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Pending before this court is appellant’s motion to dismiss the appeal of his

underlying case brought under Chapter 64 of the Code of Criminal Procedure. Tex. Code

Crim. Proc. Ann. articles 64.01-64.05 (Vernon 2006 & Supp. 2009). Appellant, appearing

pro se, signed the motion. Tex. R. App. P. 42.2(a). No decision of this court having been

delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.


                                                 James T. Campbell
                                                    Justice
Do not publish.